Case 1:20-cv-02218-RLY-DLP Document 1 Filed 08/24/20 Page 1 of 6 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

RHONDA FRANKLIN,             )
                             )
              Plaintiff,     )                       1:20-cv-2218
                             )
    v.                       )
                             )
WAYPOINT RESOURCE GROUP, LLC,)
                             )
              Defendant.     )

                                         COMPLAINT


       NOW COMES the Plaintiff, RHONDA FRANKLIN, by and through her attorneys,

SMITHMARCO, P.C., and for her complaint against the Defendant, WAYPOINT RESOURCE

GROUP, LLC, Plaintiff states as follows:

                               I.      PRELIMINARY STATEMENT

       1.      This is an action for actual and statutory damages for violations of the Fair Credit

Reporting Act (hereinafter “FCRA”), 15 U.S.C. §1681, et. seq.

                                II.     JURISDICTION & VENUE

       2.      Jurisdiction arises under the Fair Credit Reporting Act 15 U.S.C. §1681, et. seq.,

and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

       3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                         III.   PARTIES

       4.      RHONDA FRANKLIN, (hereinafter, “Plaintiff”) is an individual who was at all

relevant times residing in the City of Indianapolis, County of Marion, State of Indiana.

       5.      At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. §1681a(c).

                                           Page 1 of 6
Case 1:20-cv-02218-RLY-DLP Document 1 Filed 08/24/20 Page 2 of 6 PageID #: 2




       6.      WAYPOINT RESOURCE GROUP, LLC, (hereinafter, “Defendant”) is a business

entity engaged in the collection of debts from consumers within the State of Indiana. Defendant’s

principal place of business is located in the State of Texas. Defendant is incorporated in the state

of Indiana.

       7.      At all relevant times Defendant was a “person” as that term is defined by 15 U.S.C.

§1681a(b).

                                      IV.     ALLEGATIONS

       8.      Credit reports, as alleged in this pleading, are “consumer reports” as that term is

defined by 15 U.S.C. §1681a(d).

       9.      On or about April 10, 2019, Plaintiff filed a Voluntary Petition for Chapter 7

Bankruptcy (hereinafter, the “bankruptcy petition”) in the United States Bankruptcy Court for the

Southern District of Indiana, commencing bankruptcy case number 19-02430-RLM-7.

       10.     At the time Plaintiff filed his bankruptcy petition, she owed a debt to Defendant.

The debt was for a debt previously owned to Charter Brighthouse, a utility company, prior to

Plaintiff’s bankruptcy filing.

       11.     Plaintiff scheduled the aforementioned debt in her bankruptcy petition as an

unsecured debt.

       12.     At the time Plaintiff filed her bankruptcy petition, she owed no other debt to

Defendant.

       13.     At the time Plaintiff filed her bankruptcy petition, she had no other accounts with

Defendant.




                                            Page 2 of 6
Case 1:20-cv-02218-RLY-DLP Document 1 Filed 08/24/20 Page 3 of 6 PageID #: 3




       14.     On or about August 6, 2019, the United Stated Bankruptcy Court for the Southern

District of Indiana entered an order discharging Plaintiff, thereby extinguishing her liability for the

aforementioned debt owed to Defendant.

       15.     In addition, at the time of Plaintiff’s discharge, there were no assets in the

bankruptcy estate to which to make any distribution.

       16.     Any unsecured debts that were incurred prior to the filing of Plaintiff’s bankruptcy

petition is considered discharged regardless of whether the debt was specifically listed in Plaintiff’s

bankruptcy petition schedules of creditors.

       17.     On or about August 8, 2019, The United Stated Bankruptcy Court for the Southern

District of Indiana served a Certificate of Notice on Defendant, which included a copy of Plaintiff’s

Order of Discharge.

       18.     Defendant was effectively put on notice that any debt incurred prior to the filing of

that petition was discharged.

       19.     Defendant was aware that any debt incurred by Plaintiff prior to April 10, 2019 that

was assigned to Defendant for collection, was discharged in Plaintiff’s aforementioned

bankruptcy.

       20.     At no time since August 6, 2019 has Plaintiff owed any debt to Defendant.

       21.     At no time since August 6, 2019 has Plaintiff had any accounts open with

Defendant.

       22.     At no time since August 6, 2019 has Plaintiff had any personal credit account with

Defendant.

       23.     At no time since August 6, 2019 has Plaintiff had any personal business relationship

with Defendant.



                                              Page 3 of 6
Case 1:20-cv-02218-RLY-DLP Document 1 Filed 08/24/20 Page 4 of 6 PageID #: 4




        24.     Given the facts delineated above, at no time since August 6, 2019 has Defendant

had any information in its possession to suggest that Plaintiff owed a debt to Defendant.

        25.     Given the facts delineated above, at no time since August 6, 2019 has Defendant

had any information in its possession to suggest that Plaintiff was responsible to pay a debt to

Defendant.

        26.     On or about January 2, 2020, despite being cognizant of the facts as delineated

above, Defendant accessed Plaintiff’s individual and personal credit file from Trans Union LLC,

a “consumer reporting agency” as that term is defined by 15 U.S.C. §1681a(f).

        27.     At no time on or prior to January 2, 2020 did Plaintiff consent to Defendant

accessing her individual and personal credit report.

        28.     On or about January 2, 2020, despite being cognizant of the facts as delineated

above, Defendant accessed Plaintiff’s individual and personal credit report without a legitimate

business reason to do so.

        29.     On or about January 2, 2020, despite being cognizant of the facts as delineated

above, Defendant accessed Plaintiff’s individual and personal credit report impermissibly.

        30.     On or about January 2, 2020, despite being cognizant of the facts as delineated

above, Defendant accessed Plaintiff’s individual and personal credit report without first informing

Plaintiff of its intent to do so.

        31.     On or about January 2, 2020, at the time Defendant accessed Plaintiff’s individual

and personal credit report, Defendant reviewed Plaintiff’s private information.

        32.     On or about January 2, 2020, at the time Defendant accessed Plaintiff’s individual

and personal credit report, Defendant impermissibly obtained information relative to Plaintiff’s

personal and individual credit accounts.



                                           Page 4 of 6
Case 1:20-cv-02218-RLY-DLP Document 1 Filed 08/24/20 Page 5 of 6 PageID #: 5




        33.     On or about January 2, 2020, at the time Defendant accessed Plaintiff’s individual

and personal credit report, Defendant impermissibly obtained information relative to Plaintiff’s

payment history on her individual credit accounts.

        34.     On or about January 2, 2020, at the time Defendant accessed Plaintiff’s individual

and personal credit report, Defendant impermissibly obtained information relative to Plaintiff’s

credit history and credit worthiness.

        35.     On or about January 2, 2020, at the time Defendant accessed Plaintiff’s individual

and personal credit report, Plaintiff’s private financial information was published to Defendant.

        36.     On or about January 2, 2020, at the time Defendant accessed Plaintiff’s individual

and personal credit report, unknown employees, representative and/or agents of Defendant viewed

Plaintiff’s private financial information.

        37.     On or about January 2, 2020, at the time Defendant accessed Plaintiff’s individual

and personal credit report, Defendant impermissibly obtained personal information about Plaintiff,

such as her current and past addresses; date of birth; employment history; and, telephone numbers.

        38.     On or about January 2, 2020, at the time Defendant accessed Plaintiff’s individual

and personal credit report, Plaintiff’s personal information, as delineated above, was published to

Defendant.

        39.     Defendant’s conduct, as delineated above, is a violation of 15 U.S.C. §1681b(f)(1).

        40.     As a result of Defendant’s conduct, as delineated above, Plaintiff has suffered

actual damages in the form of financial and dignitary harm arising from the Defendant’s review of

her personal information and her credit information and an injury to her credit rating and

reputation. Furthermore, Plaintiff will continue to suffer the same harm for an indefinite time in

the future, all to Plaintiff’s great detriment and loss.



                                              Page 5 of 6
Case 1:20-cv-02218-RLY-DLP Document 1 Filed 08/24/20 Page 6 of 6 PageID #: 6




                                      V.      JURY DEMAND

       41.     Plaintiff hereby demands a trial by jury on all issues so triable.

                                   VI.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, RHONDA FRANKLIN, by and through her attorneys,

respectfully prays for Judgment to be entered in favor of Plaintiff and against Defendant as

follows:

               a.     All actual compensatory damages suffered;

               b.     Statutory damages of $1,000.00 for Defendant’s violation of the FCRA.

               c.     Punitive damages;

               d.     Plaintiff’s attorneys’ fees and costs; and,

               e.     Any other relief deemed appropriate by this Honorable Court.

                                                      Respectfully submitted,
                                                      RHONDA FRANKLIN


                                                       By:     s/ David M. Marco
                                                               Attorney for Plaintiff


   Dated: August 24, 2020


   David M. Marco
   IL Bar No. 6273315/FL Bar No. 125266
   SMITHMARCO, P.C.
   55 W. Monroe Street, Suite 1200
   Chicago, IL 60603
   Telephone: (312) 546-6539
   Facsimile: (888) 418-1277
   E-Mail:     dmarco@smithmarco.com




                                            Page 6 of 6
